Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

    Election
Applicant’s election without traverse of Group I, claims 1-18 in the reply filed on April 21, 2022 is acknowledged.  Claims 19 and 20 stand withdrawn from consideration as directed to a non-elected invention.

Specification
The substitute specification filed July 7, 2020 is accepted and will serve as the specification in this application.  The Office acknowledges Applicant’s statement filed August 13, 2020 that said substitute specification contains no new matter.

Rejections – 35 U.S.C. 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1 and 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chelluri et al. (US 2010/0124514).
Chelluri discloses producing a metal matrix composite with ceramic nanoparticles embedded thereon by ball milling titanium powder 20 microns in size and titanium carbide particles 20-30 nm in size in an alumina jar using ¼ and 3/16 inch (6.35 and 4.75 mm) alumina balls, i.e. approximately 200,000 times the size of the carbide particles.  See Chelluri para. [0068].  Thus the disclosure of Chelluri et al. is held to anticipate the claimed invention.

			Rejections – 35 U.S.C. 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 2 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Chelluri et al.
Chelluri does not disclose any specific example of a process that fully meets the limitations of the instant claims.  However, the last portion of para. [0070] of Chelluri indicates that the use of alumina nanoparticles would be considered an alternative to the titanium carbide nanoparticles used in the method disclosed in the example discussed supra.  In such a case, the alumina balls and jar would have the same hardness as the (alumina) nanoparticles, which is far greater than the hardness of titanium.  Further, the chemical compositions of the nanoparticles, media and vessel surfaces would all be the same, in accord with instant claims 6-8.  Thus the disclosure of Chelluri et al. is held to create a prima facie case of obviousness of a process as presently claimed.

8.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Chelluri et al. in view of Iacob et al. (US 2019/0194481) or CN 107252894. [Note: An English translation of CN ‘894 attached to this Office Action has been obtained and will be referred to herein].
Chelluri, discussed supra, does not disclose plasma spheroidization as required by the instant claim.  Iacob and CN ‘894 are both directed to production of metal matrix composite powders including a ceramic phase within, i.e. are in a similar field of endeavor as Chelluri.  Iacob and CN ‘894 indicate it was known in the art, at the time of filing of the present invention, to subject such powders to plasma spheroidization.  See, for instance, Iacob para. [0043] or the examples disclosed in the translation of CN ‘894.  Therefore, the disclosure of Chelluri et al., combined with that of either Iacob et al. or CN 107252894, would have suggested a method as presently claimed to one of ordinary skill in the art.

			Allowable Subject Matter
9.	Claims 2-5, 9-11 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art does not disclose or suggest a method as claimed and in which the nanoparticles, milling media and vessel surface are all Ti, Zr or Nb compounds, or in which the nanoparticles, milling media and vessel surfaces are all TiC.

				Additional Prior Art
10.	The remainder of the art cited on the attached PTO-892 and SB/08 forms is of interest.  This art is held to be no more relevant to the claimed invention than the art as applied in the rejections, supra.


							
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/           Primary Examiner, Art Unit 1733                                                                                                                                                                                             	May 18, 2022